DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
2.	This application discloses and claims only subject matter disclosed in prior application no. 13/536,006, filed 28 June 2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 32 and 42 contain similar limitations and inventive concepts to the allowable limitations of at least Claim 1 of prior application no. 13/536,006 now US PAT No. 9,213,564 and 14/968625 now US PAT No. 10,162,654 B2, 16/228223, now US PAT No. 10,564,994, 16/788879 now US PAT No. 11,036,529. 
In particular, the cited arts of record in the instant application and in the related applications, do not explicitly teach or suggest: “….determining that a software instance executing on the computing system has initiated transmission of a data packet to a first overlay network of a plurality of overlay networks, wherein the computing system comprises a network interface device coupled to a substrate network on which the plurality of overlay networks operate; selecting a first network hardware queue of a plurality of network hardware queues of the network interface device, wherein the first network hardware queue is selected based on a first transmission parameter of the first overlay network, and wherein at least two of the plurality of network hardware queues are associated with different transmission parameters; and causing the first network hardware queue to transmit at least a portion of the data packet over the first overlay network…” as claimed in independent Claims 32 and 42. 

4.	Thus, Claims 32-51 are considered allowable for analogous reasons as highlighted in related US AP. No. 13/536,006 (see Notice of Allowance mailed 13 August 2015).

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

6.	Therefore, Claims 32-51 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

7.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Koronthaly et al. (US 2011/0314085 A1) discloses an offline modification of business data. 
	B) Shah (US 2013/0139154 A1) discloses an installer for installing an operating system on a host computer system that detects the operating system is to be run under a hypervisor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451